UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4817


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

GARY LAMONT ROBINSON, a/k/a Moet,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief Judge. (7:18-cr-00018-BO-1)


Submitted: October 20, 2020                                  Decided: November 4, 2020


Before NIEMEYER, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelly Margolis Dagger, Paul K. Sun, Jr., ELLIS & WINTERS LLP, Raleigh, North
Carolina, for Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-
Parker, Assistant United States Attorney, Kristine L. Fritz, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Lamont Robinson pled guilty to distributing heroin, in violation of 21 U.S.C.

§ 841(a)(1), and possessing a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1)(A)(i). The district court imposed a sentence of 180 months’

imprisonment, below Robinson’s advisory Sentencing Guidelines range. On appeal,

Robinson argues that the district court did not adequately explain the sentence. Finding no

error, we affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” * Gall v. United States, 552 U.S. 38, 41 (2007). Under the Gall standard, a

sentence is reviewed for both procedural and substantive reasonableness. Id. at 51. In

determining procedural reasonableness, we consider whether the district court properly

calculated the defendant’s advisory Guidelines range, gave the parties an opportunity to

argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a) factors, and

sufficiently explained the selected sentence. Id. at 49-51.

       In evaluating a sentencing court’s explanation of a selected sentence, we

consistently have held that, although the district court must consider the statutory factors

and explain the sentence, “it need not robotically tick through the § 3553(a) factors.”

United States v. Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks

omitted). “Regardless of whether the district court imposes an above, below, or within-


       *
         The Government argues that plain error review applies. We conclude that
Robinson’s arguments in the district court preserved his claim of procedural error on
appeal. See United States v. Lynn, 592 F.3d 572, 576-78, 581 (4th Cir. 2010).

                                              2
Guidelines sentence, it must place on the record an ‘individualized assessment’ based on

the particular facts of the case before it.” United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (quoting Gall, 552 U.S. at 50). “Where the defendant or prosecutor presents

nonfrivolous reasons for imposing a different sentence than that set forth in the advisory

Guidelines, a district judge should address the party’s arguments and explain why he has

rejected those arguments.” United States v. Bollinger, 798 F.3d 201, 220 (4th Cir. 2015)

(internal quotation marks omitted). “A sentencing court’s explanation is sufficient if it,

although somewhat briefly, outlines the defendant’s particular history and characteristics

not merely in passing or after the fact, but as part of its analysis of the statutory factors and

in response to defense counsel’s arguments for a downward departure.” United States v.

Blue, 877 F.3d 513, 519 (4th Cir. 2017) (alterations and internal quotation marks omitted).

Although it is sometimes possible to discern a sentencing court’s rationale from the context

surrounding its decision, United States v. Montes-Pineda, 445 F.3d 375, 381 (4th Cir.

2006), we will not “guess at the district court’s rationale, searching the record for

statements by the Government or defense counsel or for any other clues that might explain

a sentence,” Blue, 877 F.3d at 521 (internal quotation marks omitted).

       We conclude that the district court’s explanation was sufficient.            Robinson’s

arguments for a below-Guidelines sentence can be organized into three themes: the career

offender designation resulted in an overly punitive Guidelines range, Robinson’s offense

conduct was relatively minor considering the small amount of heroin involved in this

offense, and that Robinson had a difficult upbringing and wished to turn his life around.



                                               3
The district court’s explanation when it announced sentence that the career offender

Guidelines range “over-punishes” in this case addressed the first two of these themes.

       While the district court did not address Robinson’s difficult upbringing or desire to

improve itself when it announced the sentence, it previously held a discussion with counsel

concerning these issues. The district court referenced the presentence report and described

Robinson’s upbringing as terrible. The court stated that it was attempting to reconcile

Robinson’s difficult upbringing and the relatively small amount of heroin involved in this

offense with the career offender Guidelines range. And although the district court did not

specifically reference the § 3553(a) factors, the record shows that the two factors the court

weighed heavily in its sentencing decision were the need to consider Robinson’s personal

circumstances and the seriousness of the offense. See 18 U.S.C. § 3553(a)(1), (2)(A).

Accordingly, we conclude that Robinson’s sentence is procedurally reasonable.

       Therefore, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4